DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.

Examiner’s Statement of Reasons for Allowance
The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8 and 15.  Specifically, the prior art does not teach the features of limitations that include customizing or personalizing an electronic message by matching common attributes between the sender and potential recipients based on their profiles on a networked communication service, and in response to a sender selecting a recipient, the system automatically generates a message that includes information relating to member profile attribute values that are shared in common between the sender and a recipient, and then sending the generated message to the recipient or the similar limitations in combination with other limitations recited in the context of claims 1, 8 and 15. 
The closest prior art, Olivier (U.S. Patent No. 6,480,995 B1), teaches a method and system for dynamically matching users for group communications based a degree of matching of sender and recipient on predetermined criteria. However, Olivier does not teach the combined features of limitations disclosed above in combination with other limitations recited in the context of claims 1, 8 and 15. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157